Citation Nr: 1726646	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-25 147A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for lumbosacral strain, currently rated as noncompensable, or 0 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

The appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In November 2006, the Veteran filed a claim for a TDIU asserting that his service-connected lumbosacral spine disability rendered him unemployable.  This claim has never been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, when a request for a TDIU is made during the pendency of a claim for an increase, whether expressly raised by the Veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the adjudication of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, as a claim for a TDIU has been reasonably raised by the record, the Board may assert jurisdiction over this issue. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.




REMAND

During the hearing and in correspondence dated March 2017, the Veteran described his medical treatment history and identified VA and private medical providers who have treated his lower back over the years.  These records are relevant to documenting the chronicity of the Veteran's low back symptoms and determining whether the Veteran's current low back symptomatology are related to his service-connected lumbosacral strain.  Because these identified VA and private records would be relevant to the issues on appeal, a remand is required to obtain these outstanding treatment records.  [The Board notes there was discussion at the hearing about treatment with Dr. Gerber prior to 2010, but records dating back to 2004 from this physician are part of the record VA received from the Social Security Administration.]

The Veteran was last afforded a VA examination in August 2010.  Since that time, the records reflect worsening complaints of low back symptomatology.  See June/September 2016 VA treatment records.  Furthermore, a question has been raised as to the etiology of the Veteran's current low back symptomatology and whether such symptoms are etiologically related to, caused by, or aggravated by the Veteran's service-connected lumbosacral strain.  Thus, the Board finds a new VA examination is necessary to obtain a nexus opinion and to assess the Veteran's current degree of low back impairment.  

As noted above, a claim for a TDIU has been reasonably raised by the record as part of the Veteran's claim for increased ratings for his service-connected lumbosacral spine disability.  Rice, 22 Vet. App. at 453-54.  The VA examination should address the effect his service-connected lumbosacral strain has on his employability with particular emphasis on the functional impairments underlying any adverse effect.  The necessity of additional examinations to address his other service-connected conditions should be carefully considered.

The Board is cognizant of the fact that the Veteran does not currently meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (2016).  However, the issues of an increased rating for lumbosacral strain and a TDIU are inextricably intertwined, meaning they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  As the adjudication of the increased rating for lumbosacral strain is still pending and could potentially result in an increase sufficient to satisfy the schedular criteria for a TDIU, the claim for a TDIU must be remanded as part and parcel with the increased rating claim.  Rice, 22 Vet. App. at 453-54.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all archived paper and electronic VA treatment records from the following facilities: 
* Bay Pines VA Healthcare System, from 1994 to November 2006 and December 2016 to present; 
* Sioux Falls VA Healthcare System, from 1984 to 1985;
* and Minneapolis VA Healthcare System, from 1984 to 1994.  
Each of the above facilities MUST make searches of archived or retired paper records, with documentation of any negative results.

2.  Attempt to obtain and associate with the claims file the necessary authorizations from the Veteran for the release of the following medical records to VA: 
* Dr. Aloise, December 2006 to present; 
* Midpoint Chiropractic, 1995 to present; 
* Horner Chiropractic, 1984 to 1994; 
* Dr. Boyd, 1984 to 1994; and 
* Dr. Rudak, 1984 to 1994.  
See March 2017 Correspondence.  After obtaining all necessary release forms, the AOJ's efforts to obtain such records should be fully documented and any records obtained should be associated with the claims file.  All facilities must provide a negative response if records are not available and the Veteran and his representative must be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A  (West 2014); 38 C.F.R. § 3.159(e)(2016).

3. Provide the Veteran VCAA notice on the TDIU claim.

4.  DO NOT schedule the following VA examination until AFTER the above development is completed to the fullest extent possible.  

Then, schedule the Veteran for a VA examination to assess the severity of his service-connected lumbosacral disability and opine on any functional limitations caused by his service-connected disabilities that may limit his ability to secure and follow substantial gainful employment.  Due to the medical complexity of this case, the examination must be done by a MEDICAL DOCTOR, NOT A PHYSICIAN'S ASSISTANT.

The claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examiner is then requested to:

	(a)  Identify all current lumbosacral diagnoses

(b)  Opine on whether the Veteran's current lumbosacral diagnoses, if any, are at least as likely as not (probability of at least 50 percent) etiologically related to, caused by, or the natural progression of the Veteran's service-connected lumbosacral strain.  [The 2007 VA examiner summarily dismissed any connection finding that there was no continuity of treatment between service and the 2003 injury - a conclusion that is incorrect based on the records in the file.]

In doing so, the examiner must address the Veteran's contention that prior to his 2003 and 2004 on-the-job accident, he was "continually" seeking treatment for his lower back condition;  his back was in a weakened state due to his service-connected lumbosacral strain; and that these accidents resulted in worsening or aggravation of his service-connected condition.  See August 2011 Statement in Support of Claim; see also May 2017 Appellate Brief.  The examiner is also requested to consider and address the April 2015 private opinion stating that the Veteran's current low back condition is more likely than not related to his in-service lumbosacral strain injury. 

(c)  If the answer to question (b) is no, provide an opinion regarding the symptoms attributable solely to the Veteran's service-connected lumbosacral strain and their severity.  An attempt should be made to distinguish, if medically possible, between symptoms due to the Veteran's service-connected lumbosacral strain versus any other present nonservice-connected lumbosacral conditions. 

(d)  Identify all functional limitations resulting solely from the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

In responding to the above inquiries, the examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5. Since the last psychiatric examination was in 2015, provide the Veteran a new examination in the context of his TDIU claim.  

6. Then, the AOJ must readjudicate the Veteran's increased rating claims (lumbosacral strain and TDIU) based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






